Citation Nr: 1422703	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals of a nasal fracture, to include obstructive sleep apnea.  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had verified active service from April 1987 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Records in the Veteran's Virtual VA claims file and Veterans Benefits Management System were reviewed.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that his current obstructive sleep apnea is the result of a nasal fracture sustained during service.   Additionally, the Veteran asserts that his deviated nasal septum and polyps are related to the nasal fracture and his service-connected sinusitis.  

The service treatment records show that the Veteran was treated for nasal polyps and chronic sinus congestion during service.  

The postservice treatment records show that the Veteran underwent a septoplasty in August 2000 for surgical removal of polyps and correction of a deviated septum.   

The Board acknowledges that the Veteran was afforded VA examinations in January 2013 and February 2013, and that an addendum opinion to the January 2013 VA examination was provided in April 2013.  

The VA reviewer in April 2013 provided an opinion that the Veteran's obstructive sleep apnea was not secondary to the Veteran's sinusitis, nasal polyps or deviated septum.   

However, the Board finds that the VA reviewer did not provide an adequate rationale to support the medical opinion.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Hence, the claims folder should be returned in order to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

The requested opinion should be provided by a qualified VA physician who has reviewed the entire record and should be supported by an adequate rationale.    

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to obtain copies of any VA treatment records referable to the claimed sleep apnea for the period since July 2008.

2. The RO then should take all indicate action in order to secure an addendum opinion from a qualified VA physician to determine the nature and likely etiology of the claimed obstructive sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination; the examiner must consider prior examination findings and the evidence of record.  Another examination should not be scheduled unless needed.  

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by the reported in-service nasal fracture or residuals thereof or was caused or aggravated by the service-connected sinusitis.

The examiner should provide a medical rationale for all conclusions reached. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



